 

Exhibit 10.2

 

DEBT CONVERSION AGREEMENT

 

This Debt Conversion Agreement (this “Agreement”) is made as of August 1, 2017,
by and between International Western Petroleum, Inc., a Nevada corporation
having an address at 5525 N. MacArthur Blvd, Suite 280, Irving, TX 75038 (the
“Company”) and Riggs Capital, Inc., an entity having an address at 10530 Normont
Drive, Houston, TX 77070 (the “Lender”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain assignment of account attached as Exhibit A
hereto (the “Assignment of Account”), the Company has outstanding indebtedness
to the Lender in the aggregate amount of $379,428.00, comprised of both
principal and interest (the “Indebtedness”); and

 

WHEREAS, the Lender desires to, and the Company has agreed to, convert the
Indebtedness into an aggregate of 5,900,000 shares of the Company’s restricted
common stock, par value $0.001 per share, at an effective conversion price of
$0.064 per share, on the terms and conditions as set forth herein (the
“Conversion”), it being agreed and acknowledged that subsequent to the
Conversion, the Indebtedness shall be cancelled.

 

NOW, THEREFORE, the parties agree as follows:

 

1.       Conversion and Cancellation of the Indebtedness. Effective
automatically upon the execution and delivery of this Agreement by all the
parties (the “Closing”), the Indebtedness shall be cancelled and converted into
an aggregate of 5,900,000 newly issued and outstanding restricted shares of the
Company’s common stock (the “Shares”).

 

2.       The Closing. The Closing shall take place on August 2, 2017. At the
Closing, the following actions shall take place simultaneously;

 

  (i) The Lender shall deliver the original Assignment of Account to the Company
for cancellation; and         (ii) The Company shall instruct its transfer agent
to deliver to the Lender and an affiliated person (Patrick L. Riggs)
certificates representing, in the aggregate, the Shares.

 

3.       Representations and Warranties of the Company. The Company represents
and warrants to the Lender that:

 

3.1        Authority. The Company has all requisite corporate power and
authority to execute and deliver this Agreement and consummate the transactions
contemplated hereby. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary action on the part of the Company. The Company has duly
executed and delivered this Agreement and, assuming due authorization, execution
and delivery of this Agreement by the Lender, this Agreement constitutes a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except to the extent that enforceability
may be limited by bankruptcy laws or other laws affecting creditors’ rights
generally and by general principles of equity. Neither the execution, delivery
and performance of this Agreement, nor the performance of the transactions
contemplated hereby, including without limitation the issuance of the Shares
will: (i) constitute a breach or violation of the Company’s constituent
documents; (ii) conflict with or constitute (with or without the passage of time
or the giving of notice) a breach of, or default under any material agreement,
instrument or obligation to which the Company is a party or by which its assets
are bound; or (iii) violate any court order, judgment, administrative or
judicial order, writ, decree, stipulation, arbitration award or injunction or
statute, law, ordinance, rule and regulation applicable to the Company.

 

 

 

 

3.2       Issuance. The issuance of the Shares pursuant to this Agreement will
not violate any (i) preemptive right, right of first refusal or other rights of
any person to acquire securities of the Company or (ii) applicable federal or
state securities laws, and the rules and regulations promulgated thereunder.

 

4.       Representations and Warranties of the Lender. The Lender represents and
warrants to the Company that:

 

4.1       Authority. The Lender has all the power and requisite authority to
execute and deliver this Agreement and consummate the transactions contemplated
hereby. The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of the Lender. The Lender has duly executed and delivered
this Agreement and, assuming due authorization, execution and delivery of this
Agreement by the Company, this Agreement constitutes a legal, valid and binding
obligation of the Lender, enforceable against the Lender in accordance with its
terms, except to the extent that enforceability may be limited by bankruptcy
laws or other laws affecting creditor’s rights generally and by general
principles of equity.

 

4.2       No Prior Transfer. The Lender has not previously transferred any
interest in the Notes or incurred any obligation to do so.

 

4.3       Investment. The Lender is acquiring the Shares pursuant to this
Agreement solely for investment purposes, for the Lender’s own account and not
with a view to resale or distribution. The Lender understands that (i) the
Shares are not registered under the Securities Act of 1933, as amended (the
“Securities Act”), or any state securities laws, (ii) the Company is under no
obligation to register the Shares, and (iii) the Shares cannot be transferred,
resold or otherwise disposed of by the Lender without such registration unless
the Company receives an opinion of counsel, reasonably acceptable to the
Company, stating that such transfer, resale or other disposition is exempt from
such registration requirements, or other evidence satisfactory to the Company
that demonstrates the applicability of such exemption.

 

 

 

 



4.4       Investment Qualifications. The Lender has such knowledge and
experience in financial and business matters and familiarity with the Company as
to be capable of evaluating the merits and risks of converting the Indebtedness
into the Shares. The Lender is an “accredited investor,” as defined in
Regulation D promulgated by the U.S. Securities and Exchange Commission under
the Securities Act.

 

5.       Survival. The representations and warranties in Sections 3 and 4 shall
survive the Closing and continue in full force and effect thereafter.

 

6.       Post-Closing Cooperation. From and after the Closing, the parties shall
cooperate with each other and take such actions as may be reasonably requested
and are consistent with the provisions of this Agreement to obtain for the
requesting party the benefits of the transactions contemplated hereby.

 

7.       Miscellaneous.

 

7.1       Entire Agreement. This Agreement supersedes and cancels any prior or
contemporaneous agreements among the parties relating to the subject matter of
this Agreement. There are no representations, agreements, arrangements or
understandings between the Lender and the Company relating to the subject matter
of this Agreement that are not fully expressed herein.

 

7.2       Amendment. This Agreement may not be amended except by an instrument
in writing signed on behalf of each of the Parties.

 

7.3       Successors and Assigns. This Agreement may not be assigned or
transferred by any party without the prior written consent of the other parties.
Subject to the foregoing restriction on transfer or assignment, this Agreement
shall be binding upon and inure to the benefit of the parties and their
successors and permitted assigns.

 

7.4       Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Nevada, without
regard to conflict of law principles. Any litigation arising out of or related
to this Agreement shall be instituted and prosecuted only in the appropriate
state or federal court situated in Clark County, Nevada.

 

7.5       Interpretation. The captions of the sections of this Agreement are for
convenience and reference only, and shall not be held to explain, modify,
amplify or aid in the interpretation, construction or meaning of this Agreement.

 

7.6       Expenses. Each party will bear its own costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby.

 

7.7       Counterparts; Facsimile Signatures. This Agreement may be executed in
counterparts, each of which shall be considered an original instrument, but all
of which together shall be considered one and the same agreement. Facsimile
copies of the signature page hereof shall be deemed originals and shall be
binding for all purposes.

 

[-Signature Page Follows-]

 

 

 

  

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first stated above.

 



THE COMPANY:       INTERNATIONAL WESTERN PETROLEUM, INC.         By:   Name:
Ross H. Ramsey   Title: Chief Executive Officer  

 

THE LENDER:



  RIGGS CAPITAL, INC.       By:   Name: Patrick L. Riggs   Title: Chief
Executive Officer  

 

 

 



